Citation Nr: 0121933	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent prior to 
March 21, 2000.

2. Entitlement to an increased evaluation for PTSD in excess 
of 70 percent on and after March 21, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
August 1990 and from August 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  Prior to March 21, 2000, the appellant's PTSD affected 
his social adaptability to such an extent that all contacts 
except the most intimate were so adversely affected as to 
have resulted in virtual isolation in the community.

2.  On and after March 21, 2000, the appellant's PTSD has 
also affected his social adaptability to such an extent that 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.


CONCLUSIONS OF LAW

1.  The requirements for a 100 percent schedular rating for 
PTSD, prior to March 21, 2000, have been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.125, 
4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (2000).

2.  The requirements for a 100 percent schedular rating for 
PTSD, on and after March 21, 2000, have been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.125, 
4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons and bases set forth below, the Board grants a 
100 percent schedular evaluation for the appellant's PTSD for 
the periods prior and subsequent to March 21, 2000.  

I.  Increased Rating

Service connection for PTSD was initially granted and a 10 
percent evaluation assigned effective December 1994.  In a 
January 1997 rating decision, the RO continued the 10 percent 
evaluation, effective January 1, 1997, following assignment 
of a temporary total evaluation due to hospital treatment.  
The appellant appealed this determination and, the RO 
subsequently granted a 50 percent evaluation for PTSD, 
effective January 1, 1997; a temporary total evaluation due 
to hospital treatment, effective May 27, 1997; and a 50 
percent evaluation effective September 1, 1997.  Thereafter, 
an October 2000 rating decision, the appellant was granted a 
70 percent evaluation, effective March 21, 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

II.  Change in Rating Criteria for Evaluating Mental 
Disorders

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  Under the criteria period in effect prior to November 
7, 1996, a 50 percent evaluation was warranted for PTSD where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 
(1996).  Finally, a 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; or there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior; or that the individual 
is thereby demonstrably unable to obtain or retain 
employment.  It has also been recognized that each criteria 
for a 100 percent rating under 38 C.F.R. § 4.132 was 
independent.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under regulations that took effect during the pendency of 
this appeal, a 50 percent evaluation will be assigned for 
PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that the 
earlier version of the pertinent regulations is more 
favorable to the appellant, and accordingly, the Board will 
adjudicate the appellant's claim pursuant to the earlier 
regulations.

III.  Entitlement to an increased evaluation for PTSD 
in excess of 50 percent prior to March 21, 2000.

At the time of a March 1995 VA examination, the appellant was 
found to be alert, oriented and neatly dressed.  He became 
tearful when describing his Vietnam experience, and was 
depressed.  However, the appellant's memory, concentration, 
insight and judgment were intact.  He admitted to alcohol 
abuse between 1970 and 1978, and to drug abuse from 1969 to 
1974.  He was cooperative, although hesitant and anxious.  
The appellant complained of flashbacks, and indicated that he 
experienced nightmares "on and off."  He stated that he was 
fired in 1988 from his position as a mailhandler, but was 
reinstated at the post office in 1990, where he was currently 
employed.  He was divorced and his two children lived with 
him.

Subsequent records reflect that the appellant was 
hospitalized for PTSD from November 7 to December 13, 1996.  
The hospital summary shows the appellant reported at the time 
of admission that his PTSD symptoms had worsened, and with 
pressure from his job, he also had a feeling that he was 
becoming paranoid.  He reported hearing voices telling him to 
hurt someone or himself.  While on the ward, the appellant 
continued to experience anxiety, nightmares and flashbacks.  
He also had suicidal or homicidal ideations until November 
20, 1996.  He was transferred to the open ward on December 2, 
1996, and at the time of discharge, he was considered 
competent and capable of resuming pre-hospital activities.  
The appellant was granted a temporary total evaluation 
because of this hospitalization under 38 C.F.R. § 4.29.

The appellant was again hospitalized from May 27, 1997 to 
July 18, 1997 for the PTSD program.  Although he was 
scheduled to be discharged on July 17, 1997, he had a crisis, 
in which he expressed suicidal or homicidal ideation, and his 
charge was delayed.  He was observed for five days, at which 
time he expressed that was feeling better and was no longer 
experiencing such ideation.  He was advanced to full 
privileges gradually, and his medication was adjusted.  He 
was then considered competent for VA purposes and considered 
able to resume pre-hospital activities.  The appellant was 
advised to go back to work when he returned home.  It was 
believed he posed no risk of hurting himself or others.  His 
GAF was estimated to be 50.  The appellant was granted a 
temporary total evaluation because of this hospitalization 
under 38 C.F.R. § 4.29.

A December 1998 letter from G. A. Ramsey, Ed.D., indicates 
that the appellant had been in individual psychotherapy with 
him over the past year, having an "established diagnosis of 
PTSD with severe social and industrial impairment."  Dr. 
Ramsey stated that the appellant's PTSD was severe, and that 
it was only through an empathic and supportive supervisor 
that the appellant maintained employment.  The letter further 
stated that the appellant experienced daily intrusive 
thoughts about Vietnam, survivor guilt, flashbacks, 
nightmares and extreme free-floating anxiety.

An April 1998 VA examination revealed that the appellant 
presented with reports of flashbacks, nightmares, depression, 
anxiety, mood swings, ideas of persecution, paranoid 
perception, and occasional suicidal thoughts.  He also 
admitted to hearing voices, "seeing things" on and off, 
having a quick temper, and hypervigilance.  He was 
preoccupied with guilt for living when his friends were 
killed.  The examiner observed that the appellant was well-
nourished, well-kept, friendly, and cooperative.  He showed 
signs of moderate to severe anxiety, dysphoria, and appeared 
to be distraught.  The appellant constantly shook during the 
interview, although he was coherent, relevant and logical.  
Neither a thought disorder nor a speech disorder was noticed.  
He was oriented in all three spheres and his insight and 
judgment were intact.  His GAF score was 50.  The examiner 
diagnosed the appellant with PTSD with affective disorder, 
moderate to severe.  

Outpatient records from the Tuskegee VAMC, dated from March 
1999 to May 1999, show that the appellant was seen in March 
with complaints of depression and fatigue.  A March 1999 
outpatient record indicated that the appellant appeared 
extremely depressed and anxious.  He also reported blackout 
spells, and was scheduled for a CAT scan, which proved 
normal.  The appellant attended psychology group sessions in 
March 1999, which covered a variety of subjects.  During a 
March 15, 1999 telephone follow-up, the appellant reported 
that he was doing fairly well except for some difficulty 
sleeping.  He was living with his mother, and they were 
getting along well.  

The appellant later was hospitalized from March 2, 1999 to 
March 10, 1999 for complaints of depression.  He reported 
that when he became depressed, he did not leave the house or 
socialize with others.  He  complained of headaches, 
nightmares, flashbacks and poor sleep.  Mental examination 
revealed that he was withdrawn with poor eye contact, but was 
generally cooperative and behaved appropriately.  His speech 
was coherent and relevant.  The appellant appeared to be 
depressed with a flat affect.  The examiner noted that his 
memory was intact and his insight was fair, although his 
judgment was impaired.  The appellant had a GAF score of 50 
upon admission.  

Thus, prior to March 21, 2000, the Board finds that criteria 
for a 100 percent evaluation for PTSD are characteristic of 
the appellant's disability under the old criteria.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  Specifically, the Board concludes 
that all contacts except the most intimate were so adversely 
affected during this period as to result in virtual isolation 
in the community.  See Johnson, supra.  Indeed, the appellant 
was divorced, following a violent marriage, and had to work 
evenings to avoid contact with others.  He also had to take 
an extended leave of absence from work as a result of his 
PTSD; in fact, he was hospitalized three times as a result of 
this disorder.  The appellant also reported nightmares, 
suicidal and homicidal ideation, frequent flashbacks, 
isolation, anger and mood swings during this time.  

This determination that the appellant is entitled to a 100 
percent evaluation prior to March 21, 2000 is supported by 
the appellant's GAF score of 50, which is indicative of 
serious symptoms or serious impairment in social and 
occupational functioning.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of and defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
In sum, the medical opinions regarding overall functioning 
strongly suggest isolation and unemployability.  Under such 
circumstances, and granting the appellant the benefit of the 
doubt in this matter, the Board concludes that the 
appellant's adverse symptomatology more closely meets the 
criteria for a 100 percent rating prior to March 21, 2000.  
38 C.F.R. § 4.7 (2000).

IV.  Entitlement to an increased evaluation for PTSD
in excess of 70 percent, on and after March 21, 2000.

At the time of his March 2000 VA examination, the appellant 
reported that he had been working the evening shift at his 
job since 1991 to minimize his exposure to other people.  He 
felt as though other workers talked about him and he had 
problems getting along with them.  The appellant also 
reported that his marriage had been violent, and included 
physical abuse, which led to a divorce after ten years.  He 
also indicated that he had been jailed for fighting.  He 
stated that he was depressed, and continued to have 
nightmares and flashbacks approximately two to three times 
per week.  The appellant's nightmares concerned seeing the 
people that he killed while on duty in Vietnam.  He stated 
that he was constantly angry and exploded all the time.  He 
was fearful of his own actions because he could not predict 
what would "set him off."  He reported having no social 
life and difficulty trusting others.  He did not go anywhere 
because he stated that he had thoughts of hurting other 
people.

The examiner concluded that the appellant's short-term and 
long-term memory were impaired.  During the interview, the 
appellant kept his head low and cried uncontrollably 
initially.  As the interview progressed, the appellant became 
more agitated, shifting in his chair and providing curt 
answers.  He became irritable, short tempered, and appeared 
to lose some self-control.  The appellant acknowledged having 
thoughts of hurting himself, but denied any plans to do so.  
The examiner diagnosed the appellant with PTSD, delayed and 
severe.

Thus, the Board finds that criteria for a 100 percent 
evaluation for PTSD are characteristic of the appellant's 
disability under the old criteria for the period on and after 
March 21, 2000.  38 C.F.R. § 4.132, DC 9411 (1996).  
Specifically, the Board concludes that all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  See Johnson, supra.  As 
set forth above, the appellant is divorced, following a 
violent marriage, and must work evenings to avoid contact 
with others.  At the time of his March 2000 VA examination, 
he reported that he was jailed for fighting and had virtually 
no social contact.  The appellant continued to report 
nightmares, homicidal ideation, frequent flashbacks, 
isolation, anger and mood swings.  

V.  Veterans Claims Assistance Act of 2000 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statements of the case 
and supplemental statements of the case, provided to both the 
appellant and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the appellant as plausibly 
relevant to his pending claim have been collected for review 
and VA PTSD examinations have been provided.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.
ORDER

A 100 percent rating for PTSD for the period prior to March 
21, 2000, is granted subject to the laws and regulations 
governing the award of monetary benefits.

A 100 percent rating for PTSD for the period on and after 
March 21, 2000, is granted March 21, 2000, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

